UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1728



CHARLES DAVIS BURRELL,

                                              Plaintiff - Appellant,

          versus


JAMES RIVER BUS LINES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-652-3)


Submitted:   June 9, 2003                  Decided:   June 20, 2003


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Davis Burrell, Appellant Pro Se. Charles Michael Sims,
LECLAIR RYAN, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Davis Burrell appeals the district court’s order

granting summary judgment to Defendant. We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.        See Burrell v. James River

Bus Lines, Inc., No. CA-01-652-3 (E.D. Va. May 29, 2002). Burrell’s

motion to amend is denied.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2